Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 6, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  142627 (86)


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 142627
  v                                                                 COA: 292385
                                                                    Wayne CC: 02-011197-FC
  JOSEPH LASHAWN VAUGHN,
             Defendant-Appellant.
  ____________________________________


        On order of the Chief Justice, the motion by Craig A. Daly for leave to file a brief
  amicus curiae in this case is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 6, 2012                     _________________________________________
                                                                               Clerk